Title: From John Adams to Rufus King, 19 April 1787
From: Adams, John
To: King, Rufus


          
            Dr. Sir—
            London April 19th. 1787.
          
          Mr. Francis Upton, a Gentleman recommended to me by Mr: Hartley, will have the Honour to deliver you this Letter, He goes to NewYork, about an Estate Claimed by him, his Brother & Sister I beg Leave to introduce him to you—
          This Country affords nothing new—an obstinate continuation of the same Ministry, the same Principles Spirit, Passions, Prejudices, and in one word system is no News,— I hope soon to receive some

however from Congress which will enable me to get out of this atmosphere early next year,— I can do nothing more in Europe, and cannot do less than nothing I hope in America—
          Yours &c
          
            J. A
          
        